Citation Nr: 1601391	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  13-14 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for a headache disability, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from May 1987 to August 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

As requested in his April 2013 Form 9, the Veteran was scheduled for a Travel Board hearing in October 2015.  The Veteran failed to attend the hearing.  The Veteran, via an October 2015 letter from his spouse, has indicated that he was unable to attend the hearing due to transportation issues and has requested another hearing.  The Board finds the hearing should be rescheduled.  Hearings held at the RO are scheduled by the RO; thus, this matter is REMANDED to the RO for the following action:

The RO should schedule the Veteran for the desired hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.


      (CONTINUED ON NEXT PAGE)


The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




